Name: Commission Regulation (EEC) No 243/88 of 28 January 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/42 Official Journal of the European Communities 29 . 1 . 88 COMMISSION REGULATION (EEC) No 243/88 of 28 January 1988 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 4018/87 (9) , as last amended by Regulation (EEC) No 144/88 (10); Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 4018/87 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3882/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 29 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 377, 31 . 12. 1987. (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 365, 24. 12. 1987, p. 13 . Is) OJ No L 167, 25. 7 . 1972, p. 9 . ( «) OJ No L 176, 1 . 7. 1987, p . 30 . 0 OJ No L 183, 3 . 7 . 1987, p . 14. HI Nn T 183 1 7 1987 n. 16 . O OJ No L 378 , 31 . 12. 1987, p. 27 . H OJ No L 16, 21 . 1 . 1988, p . 17. ( ») OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,J) OJ No L 53, 1 . 3 . 1986, p . 47. 13 OJ No L 183, 3 . 7. 1987, p. 18 . 29 . 1 . 88 Official Journal of the European Communities No L 24/43 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period \ 1 2 3 4 5 6 1 . Gross aids (ECU): I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 21,285 21,745 22,060 22,457 23,084 23,084 2. Final aids : \ I I (a) Seed harvested and processed in : \ \  Federal Republic of Germany (DM) 51,95 53,04 53,81 54,87 56,35 56,68  Netherlands (Fl) 57,54 58,77 59,61 60,79 62,46 62,79  BLEU (Bfrs/Lfrs) 1 019,24 1 041,36 1 056,48 1 074,86 1 105,06 1 099,85  France (FF) 152,59 156,05 1 58,09 160,53 165,31 166,08  Denmark (Dkr) 183,31 187,34 190,09 193,56 199,09 197,15  Ireland ( £ Irl) 16,957 17,342 17,597 17,892 18,423 18,336  United Kingdom ( £) 11,803 12,113 12,310 12,570 13,010 12,872  Italy (Lit) 32 230 32 969 33 317 33 762 34 791 34 572  Greece (Dr) 1 741,72 1 776,02 1 802,60 1 816,24 1 910,80 1 834,33 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 167,66 3 238,87 3 255,92 3 303,60 3 401,88 3 368,83 (c) Seed harvested in Portugal and processed : l  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 115,78 4 189,56 4 238,36 4 286,98 4 399,26 4 320,24 No L 24/44 Official Journal of the European Communities 29 . 1 . 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2,500 2,500 23,785 2,500 2,500 24,245 2,500 2,500 24,560 2,500 2,500 24,957 2,500 2,500 25,584 2,500 2,500 25,584 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 57,91 64,22 1 139,40 171,28 205,19 19,035 13,444 36 223 2 062,57 59,00 65,45 1 161,53 174,74 209,23 19,420 13,753 36 962 2 096,87 59,78 66,30 1 176,65 176,78 211,97 19,675 13,950 37 310 2 123,45 60,83 67,48 1 195,03 179,22 215,45 19,970 14,210 37 754 2 137,09 62,31 69,14 1 225,22 184,00 220,98 20,502 14,650 38 783 2 231,65 62,64 69,47 1 220,01 184,77 219,04 20,414 14,512 38 564 2 155,18 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 385,53 3 553,19 385,53 3 624,40 385,53 3 641,45 385,53 3 689,14 385,53 3 787,41 385,53 3 754,36 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 429,31 4 545,09 429,31 4 618,87 429,31 4 667,67 429,31 4 716,29 429,31 4 828,58 429,31 4 749,55 29 . 1 . 88 Official Journal of the European Communities No L 24/45 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period \ 1 2 3 4 5 1 . Gross aids (ECU): I  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 32,019 32,205 32,535 32,864 33,266 2. Final aids : ||Illi (a) Seed harvested and processed in (') : ||I ||  Federal Republic of Germany (DM) 77,59 78,05 78,87 79,78 80,74  Netherlands (Fl) 86,26 86,77 87,66 88,67 89,74  BLEU (Bfrs/Lfrs) 1 535,04 1 543,92 1 559,75 1 574,78 1 594,09  France (FF) 232,61 233,89 236,01 237,85 240,82  Denmark (Dkr) 277,18 278,76 281,62 284,47 287,98  Ireland ( £ Irl) 25,855 25,998 26,263 26,493 26,824  United Kingdom ( £) 18,773 18,859 19,058 19,256 19,51 1  Italy (Lit) 49 313 49 578 49 936 50 243 50 877  Greece (Dr) 3 085,65 3 063,32 3 087,73 3 081,68 3 128,92 (b) Seed harvested in Spain and processed :  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 629,42 3 656,87 3 673,15 3 708,13 3 769,63 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 363,15 6 383,75 6 435,28 6 469,28 6 538,90  in another Member State (Esc) 6 178,98 6 198,98 6 249,01 6 282,03 6 349,64 3. Compensatory aids : I \ \  in Spain (Pta) 3 576,53 3 606,18 3 625,76 3 662,95 3 727,76 4. Special aid : \ I  in Portugal (Esc) 6 178,98 6 198,98 6 249,01 6 282,03 6 349,64 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,066860 2,061700 2,056820 2,051690 2,051690 2,036600 Fl 2,320740 2,316690 2,312590 2,308340 2,308340 2,295240 Bfrs/Lfrs 43,172700 43,182900 43,182800 43,182300 43,182300 43,181600 FF 6,968180 6,978430 6,989220 7,002270 7,002270 7,041620 Dkr 7,928310 7,947560 7,963960 7,981140 7,981140 8,030930 £Irl 0,775481 0,776492 0,777583 0,778637 0,778637 0,782532 £ 0,693790 0,695304 0,696699 0,697966 0,697966 0,702210 Lit 1 517,70 1 522,93 1 528,36 1 534,12 1 534,12 1 550,38 Dr 164,41200 166,62600 168,61500 170,65200 170,65200 177,03100 Esc 168,37900 169,86700 171,06500 172,43000 172,43000 175,25700 Pta 139,98700 140,83600 141,52300 142,23600 142,23600 144,07900